Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on Federal Republic of Germany Design Application No. DE40-2020-100-929.6, filed 10/02/2020. Applicants have filed an interim copy of the German design application and are suggested to properly file a certified copy of the  German design application as required by 35 USC § 119(b), in due course. 
Applicants are also advised that the German Design Application is dated more than 6 months prior to the filing date of the instant application. As a result, the foreign application may qualify as prior art under 35 USC § 102(d)/172.
Election
In the paper received 06/13/2022, Applicants elect without traverse the design shown in Group II (Embodiment 2: Reproductions 2.1-2.5). Accordingly, the design shown in Groups I and III (Embodiments 1 and 3: Reproductions 1.1-1.5 and 3.1-3.5) stand withdrawn from further prosecution. 37 CFR 1.142(b). 
Reproductions
The reproductions are objected to as follows:
The reproductions must be amended to delete Groups I and III (Embodiments 1 and 3: Reproductions 1.1-1.5 and 3.1-3.5) per Applicants’ election of 06/13/2022. 
The reproductions show areas of solid black shading. Solid black shading in areas is not permitted because it may reduce legibility in a drawing. 37 CFR 1.84(m). The solid black shading also appears to be inconsistently applied to the views. This issue may be obviated if Applicants amend their reproductions, and slightly reduce the line weights that depict the elements of the surcingle in each view. (See examples below.)

    PNG
    media_image1.png
    370
    1106
    media_image1.png
    Greyscale

“A”: The strap positioners are depicted differently, among the perspective and elevation views.
“B”: The intermediate panel is also depicted differently among the views.
Applicants may choose to reduce the line weights used in the reproductions. This may clarify the areas mentioned above and may reduce the appearance of solid black shading in the reproductions.


Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement reproduction sheet should include all the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is amended. The reproduction (or reproduction number) of an amended view should not be labeled as amended. If a reproduction is canceled, that reproduction must be removed from the replacement sheet and the remaining reproductions and their related descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. If all the reproductions on a sheet are canceled, a replacement sheet is not required. A marked-up copy of the sheet (labeled as "Annotated Sheet") including an annotation showing that all the reproductions on that sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The following formal matter is noted:
Examiner acknowledges Applicants’ deletion of the descriptions for Reproductions 1.1-1.5 and 3.1-3.5, of the non-elected Groups.
The specification is objected to as follows:
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawings clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Specifically, the 2.1 description contains a spelling error, requires commas between the descriptors and the title is redundantly utilized. Because the 2.1-2.4 descriptions conclude with a semi-colon, the 2.4 description should end with an “and”. For proper grammar, form and clarity, Applicant is recommended to amend the 2.1 and 2.4 descriptions. Examiner suggests:
-- 2.1 is a bottom, front, and left side perspective view of a surcingle, showing our new design; --
-- 2.4 is a front elevation view thereof; and --
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
The claim is indefinite and non-enabled because its exact shape and three-dimensional configuration is not clear. Elements of the design are also inconsistently disclosed in the drawings. One skilled in the art of making saddle girths would have to resort to conjecture to make and use the elements. Specifically:

    PNG
    media_image2.png
    702
    1195
    media_image2.png
    Greyscale

“C”: An additional solid object line element is shown on the top panel of the saddle girth.
“D”: The same solid object line is not shown.
“E”: A substantial distance is shown between the top panel and the bottom panel. An additional solid object line element is shown on the bottom panel of the saddle girth at the outer edge.
“F”: The same distance is not shown; the same solid object line is also not shown.

These issues may also be visible in the other views. Applicants are suggested to review the entirety of the reproductions for related errors and correct them in their amended reply.


Applicants may attempt to overcome this portion of the rejection by amending the drawings to show the claimed design completely and consistently and by removing from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, properly spaced broken lines. Note that if broken lines are used to depict unclaimed portions of the design, then such use of broken lines must be properly described in the specification in a statement preceding the claim. Applicants are further cautioned to render any corresponding drawing details clearly and consistently in all applicable views. 
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). The corrected reproductions must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Claim Rejection - 35 USC § 102 (a)(1)
As explained in the above rejection, the claim is indefinite because it is subject to more than one interpretation, i.e. the design is indefinite and nonenabled due to inconsistences and unclear appearance. The difference in these interpretations would not affect rejection of the claim for anticipation over cited prior art. Acting on this determination, the claim is also rejected under 35 USC § 102(a)(1) as follows. See MPEP 2143.03(I). 
The claim is rejected under 35 USC § 102(a)(1) as being clearly anticipated by the "Equimero: Equigurt Saddle Girth" reference (Non-Patent Document Citation No. U) because the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale before the effective filing date of the claimed invention.

    PNG
    media_image3.png
    316
    1073
    media_image3.png
    Greyscale

Claimed Design, Reproduction 2.2



    PNG
    media_image4.png
    592
    1248
    media_image4.png
    Greyscale

“Equimero: Equigurt” Reference

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
The standard for determining novelty under 35 USC § 102 is the “average observer”. In re Bartlett, 300 F. 2d 942, 133 USPQ 204 (CCPA 1962). This “average observer” has been described as having a less discerning eye. In re Nalbandian, 661 F. 2d 1214, 211 USPQ 782, footnote 2 at 784 (CCPA 1981). With that in mind, a minor difference between the claim and the “Equimero: Equigurt” reference is noted.  
The small D-ring hardware, snap fastener and strap positioners seen on the central saddle girth panel and outwardly extending straps in the “Equimero: Equigurt” reference are considered functional elements of the saddle girth, are therefore not ornamental and may not be relied upon to patentably distinguish the claim from the prior art. Jones v. Progress Industries Inc. 119 USPQ 92 (1958). The novelty of a claim must relate to the inventiveness of the overall design, and be distinguishable from any mechanical or function aspect involved. Ex parte LaMontagne, 12 USPQ 195 (1932). Further, Non-Patent Document Citation Nos. W and X show similar variations of these elements on the central panel that are substantially the same as that of the claimed design. Accordingly, they are deemed to be variations of the “Equimero: Equigurt” reference, and support this argument. Any additional minor material differences between the “Equimero: Equigurt” reference and the claim are considered obvious variations, are unrelated to the overall aesthetic appearance of the article and are de minimis in view of the design as a whole. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). 
Under this standard, the appearance of the “Equimero: Equigurt” reference is substantially the same as that of the claimed design, Hupp v. Siroflex of America Inc., 122 F.3d 1456, 43 USPQ2d 1887 (Fed. Cir. 1997). That is, the appearance of the claimed saddle girth is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the “Equimero: Equigurt” reference. Furthermore, the effective filing date of the claimed design is 04/06/2021; the published date of the “Equimero: Equigurt” reference is 10/31/2020. Accordingly, the rejection under this statute is proper. 
Applicants may attempt to overcome this rejection by providing convincing evidence, in the form of an affidavit, that the disclosure was made before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.
Claim Rejection -- 35 USC § 103
The claim is further rejected under 35 USC § 103 as being unpatentable over the "Equimero: Equigurt Saddle Girth" reference (Non-Patent Document Citation No. U).
Although the claimed design may not be identically disclosed or described as set forth in 35 USC § 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.
The examiner bears the initial burden of establishing prima facie obviousness. This burden has been met. In a proper rejection of a design claim under 35 USC § 103, there must be a basic reference - a something in existence - the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982).
In the instant application, the “Equimero: Equigurt” saddle girth clearly meets the standard for a basic reference as set forth above. That is, the design characteristics of the “Equimero: Equigurt” reference are basically the same as those of the claimed design. Specifically, the two designs are saddle girths, having a dual-layered, oval-shaped central panel and large, novel D-rings with four girth straps terminating in rectangular buckles. The claim and the “Equimero: Equigurt” reference also have similar “V-angled” anchor straps that affix the large D-ring to the girth panel. Therefore, the claim and the “Equimero: Equigurt” reference are virtually identical. This established, the sole differences shown in the hardware and strap positioners is deemed de minimis, unrelated to the overall aesthetic appearance of the designs and is insufficient as a basis for patentability. As the minor differences between the two designs do not increase the beauty of the saddle girth and only enables it to perform similar functions, one may consider them as purely mechanical and not design-based choices. Ex parte Nickel and Crane, 1904 C.D. 135; 109 O.G. 2441 (1904). Therefore, the overall aesthetic appearance of the claimed design is obvious in view of the “Equimero: Equigurt” reference.

For the purposes of design patent examination, the cited prior art design is analogous to the claimed design. This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles that are saddle girths. Further, case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
It is well settled that it is not obvious in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. Applicant should also note that the mere fact that there are differences between the claimed design and a prior art design is not alone sufficient to justify the patentability of the claimed design. See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, supra. For the above reasons, this portion of the rejection of the claim under 35 USC § 103 is proper.
Refusal Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicants. If Applicants are a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b), 102(a)(1) and 103 as set forth above.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
06/21/2022